Citation Nr: 1230304	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  11-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to February 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded this matter for additional development in an October 2011 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the issue of entitlement to service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

The Board notes that information in the claims file indicates that the Veteran failed to appear for a VA examination of his current skin disorder in October and November 2011 and in January 2012.  The Board had requested this examination in its October 2011 remand after finding that the Veteran was not entitled to direct or presumptive service connection for melanoma as due to radiation exposure, but noting that he still might be entitled to direct service connection for his current skin disorder.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A computer printout from the Tampa VAMC indicates that the Veteran was too ill to attend the examinations scheduled in November 2011 and January 2012 and had cancelled those examinations.  A Report of Contact dated in December 2011 noted specifically that the Veteran stated in a telephone call that he did not wish to withdraw his appeal of his skin disorder claim.  Nevertheless, the RO/AMC incorrectly noted in its June 2012 Supplemental Statement of the Case (SSOC) that the Veteran had indicated in this Report of Contact that he wished to withdraw this service connection issue from appeal.  

The June 2012 SSOC also noted that the Veteran had not demonstrated good cause for failing to report for his VA examination so VA had to deny his claim.  However, VA regulations only require the denial of a claim when a VA examination is scheduled in conjunction with other than original compensation claims, such as a reopened claim for a benefit previously disallowed or a claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  In this case, the issue remanded in the Board's October 2011 remand was part of the Veteran's original compensation claim for a skin melanoma due to radiation exposure and VA regulations do not require that it be denied simply because the Veteran failed to appear for the scheduled examination.  

In July 2012, the Veteran submitted two signed statements in which he pointed out that he wanted to continue his appeal, not withdraw the issue, and had said so in the December 2011 telephone call.  He also noted that he was the sole caregiver for his wife, who is in the middle stages of Alzheimer's disease, and that was why he was unable to attend the VA examination scheduled in January 2012.  He also noted that he was currently residing with his son in Indiana while caring for his wife, that he had another VA examination scheduled at the Indianapolis VAMC in July 2012, and that he wanted the VA skin disorder examination rescheduled for the VAMC in Indianapolis rather than at a Florida VAMC.  His service representative noted in his August 2012 informal hearing presentation that the Veteran's explanation of the circumstances surrounding the scheduling of the VA examination required by the Board's remand appeared to show good cause.  

Finally, the claims file does not contain copies of any notices sent to the Veteran regarding any scheduled or rescheduled VA examinations for the issue currently on appeal.  In addition, the Board notes that as of the date of this remand, the Veteran's change of address is not found in VA's computer records, including the Veterans Appeals Control and Locater System (VACOLS).  

When a veteran, without good cause, fails to report for a scheduled VA examination, VA is not obligated to attempt to provide another.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the veteran or death of an immediate family member.  Id.  

Here, information found in the claims file indicates that the Veteran failed to appear for the VA examination scheduled in October 2011, was too ill to attend the rescheduled November 2011 examination, and failed to attend the January 2012 examination because of his wife's illness.  Although there is no explanation for the Veteran's failure to appear for the first examination scheduled in October 2011 the Board notes that the RO rescheduled this examination on two further occasions only to have the Veteran, an immediate post World War II veteran and senior citizen, cancel due to illness.  

In addition, the RO wrongly interpreted the Veteran's December 2011 telephone call as a withdrawal of his claim and thereafter declined to reschedule any VA examination.  It also erroneously found that the Veteran had not demonstrated good cause for his failure to appear for the VA examination required by the remand and then misapplied the provisions of 38 C.F.R. § 3.365(b) in finding that denial of the Veteran's claim was required.  

Therefore, after examining the existing record and the statements of the Veteran and his representative, the Board finds that the Veteran has shown good cause for his failure to appear for the VA skin disorder examination and a new examination to determine whether any current skin disorder is related to his period of active service should be scheduled.  See 38 C.F.R. § 3.655(a).  

In addition, the Board's October 2011 remand noted that the Veteran's testimony and evidence in the record indicated that an effort should be made to obtain the treatment records of three private sources, if available.  The October 2011 letter from the AMC to the Veteran requested this additional evidence, but no response from the Veteran is found in the claims file.  The Veteran is reminded that VA's duty to assist a claimant is "not a one way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for any skin disorders since his discharge from service in February 1948 and whose records are not found within the claims file.  Of particular interest are private records of treatment or evaluation from private dermatologists referenced in the Veteran's hearing who removed moles and skin tags since 1948; from Dr. T.F. of the New Image Dermatology Laser Center in New Port Richey, Florida; and from the Indianapolis VAMC, the Tampa VAMC, and VA's Pasco clinic, for the period from April 2011 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

2.  After the above development has been completed, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination at the Indianapolis VAMC to determine whether any current skin disorder is related to the Veteran's period of active service from October 1946 to February 1948.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  A copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be performed.  All findings should be reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file, and is advised that most of the Veteran's service treatment records are lost or not associated with the claims file.  In discussing his/her opinion, the examiner should acknowledge the Veteran's lay statements concerning his history of skin disorders, his claimed treatment for radiation poisoning for three months while stationed in Japan, and his claimed skin treatments during service in Japan.  Following this review and the examination the examiner shall offer an opinion as to the following: 

Whether it is at least as likely as not (a 50 percent probability or greater) that any current skin disorder is related to any event or incident in service, to include exposure to ionizing radiation.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  The RO/AMC shall take such additional development action as it deems proper with respect to the claim.  

4.  Thereafter, the RO/AMC shall adjudicate whether the Veteran is entitled to service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



